FILED
                           NOT FOR PUBLICATION                              MAR 12 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DEANNA MICHELLE MORY, an                         No. 08-55462
individual,
                                                 D.C. No. 3:06-cv-01460-JLS-BLM
             Plaintiff - Appellant,

  v.                                             MEMORANDUM *

CITY OF CHULA VISTA; DONALD
HUNTER; RICHARD EMERSON,

             Defendants - Appellees.



DEANNA MICHELLE MORY, an                         No. 08-55571
individual,
                                                 D.C. No. 3:06-cv-01460-JLS-BLM
             Plaintiff - Appellee,

  v.

CITY OF CHULA VISTA, a Municipal
Corporation; DONALD HUNTER, an
individual; RICHARD EMERSON,

             Defendants - Appellants.



                    Appeal from the United States District Court

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                             Submitted March 1, 2010 **
                                Pasadena, California

Before: GOULD and IKUTA, Circuit Judges, and GEORGE, *** District Judge.

      Deanna Mory appeals the district court’s grant of summary judgment to the

City of Chula Vista, Donald Hunter, and Richard Emerson (collectively

“Defendants”) on her gender discrimination claims under federal and state law.

The Defendants cross appeal the district court’s denial of their motion for sanctions

under Federal Rule of Civil Procedure 11(c). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      We first address Mory’s appeal from the summary judgment that resolved

her claims. Mory argues that the district court erred in concluding that she lacked

standing to pursue her federal claims.1 The district court was correct that Mory

suffered no injury in fact, which is a necessary requirement for constitutional

standing under Article III. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
              The Honorable Lloyd D. George, Senior United States District Judge
for the District of Nevada, sitting by designation.
      1
            The parties are familiar with the factual and procedural history of this
case and we do not recount it in detail here.

                                          2
(1992). After competing in the 2006 pageant, Mory completed her probationary

employment period successfully and became a regular Chula Vista police officer.

The Defendants did not oppose her pageant participation the following year, and

she again competed in 2007. Mory’s pageant participation resulted in no adverse

employment consequences, and she therefore suffered no injury in fact.

      Mory contends that part of her injury stems from her fear that she will be

disciplined for future pageant participation, or that her alleged insubordination in

participating in the 2006 pageant will be used against her in future promotions,

transfers, salary determinations, and duty assignments. Our precedent suggests: “A

plaintiff may allege a future injury in order to comply with [the injury-in-fact]

requirement, but only if he or she ‘is immediately in danger of sustaining some

direct injury as the result of the challenged official conduct and the injury or threat

of injury is both real and immediate, not conjectural or hypothetical.’” Scott v.

Pasadena Unified Sch. Dist., 306 F.3d 646, 656 (9th Cir. 2002) (quoting City of

Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)). Here, however, Mory has not

asserted that the Defendants threaten any immediate, adverse action on the basis of

her past pageant participation. Any future injuries she asserts related to

promotions, transfers, and the like in our view are unduly speculative and are not

sufficient to confer standing. See id. The district court properly granted summary


                                           3
judgment to the Defendants on Mory’s federal claims as well as Mory’s state-law

claims, which were jurisdictionally dependent on the ability of Mory to maintain

her federal claims. See 28 U.S.C. § 1367(a). Hence we reject Mory’s appeal.

      We next review the cross appeal of the defendants who challenge the denial

of sanctions. We review for an abuse of discretion the district court’s decision not

to impose sanctions under Federal Rule of Civil Procedure 11.2 Cooter & Gell v.

Hartmarx Corp., 496 U.S. 384, 405 (1990). We will conclude that there was an

abuse of discretion only where the district court applies an incorrect legal rule or

relies on a factual finding that is “illogical, implausible, or without support in

inferences that may be drawn from the record.” United States v. Hinkson, 585 F.3d
1247, 1263 (9th Cir. 2009) (en banc). Here, the district court concluded that

although the evidentiary support for Mory’s claims was weak, her claims did not

rise to the level of frivolousness. The district court further found that Mory and

her counsel did not act vexatiously, in bad faith, or out of an improper motive. The

Defendants offer no persuasive argument that these findings constituted an abuse




      2
              Contrary to the Defendants’ argument, Rule 11 sanctions are imposed
at the discretion of the district court. Fed. R. Civ. P. 11(c)(1) (“If . . . the court
determines that Rule 11(b) has been violated, the court may impose an appropriate
sanction on any attorney, law firm, or party that violated the rule or is responsible
for the violation.”) (emphasis added).

                                            4
of discretion, and our review of the record reveals no basis to so hold. Hence we

reject the defendants’ cross appeal.

      AFFIRMED.




                                         5